Exhibit 10.2

STORAGE SERVICES AGREEMENT – ANACORTES II

This Storage Services Agreement – Anacortes II (this “Agreement”) is effective
as of the Commencement Date (as defined below), by and between Tesoro Logistics
Operations LLC, a Delaware limited liability company (“TLO”), and for purposes
of Section 24(a) only, Tesoro Logistics GP, LLC, a Delaware limited liability
company (the “General Partner”), and Andeavor Logistics LP, a Delaware limited
partnership (the “Partnership”), on the one hand, and Tesoro Refining &
Marketing Company LLC, a Delaware limited liability company (“Customer”), on the
other hand.

RECITALS

WHEREAS, on the date hereof, Customer will contribute certain assets to the
General Partner, the General Partner will contribute those assets to the
Partnership and the Partnership will contribute those assets to TLO pursuant to
the Contribution, Conveyance and Assumption Agreement dated as of the date
hereof (the “Contribution Agreement”);

WHEREAS, pursuant to the Contribution Agreement, TLO is the owner of the storage
facility for crude oil, refinery feedstocks, refined products and chemicals
located in Anacortes, Washington, described in Schedule A (“Storage Facility
II”), which includes without limitation the Tanks, Blending Unit, Transfer Pump
House and Pipelines defined below;

WHEREAS, TLO desires to provide storage, handling, blending and other services
with respect to crude oil, refinery feedstocks and refined products owned by
Customer and stored at Storage Facility II;

WHEREAS, the Tanks at Storage Facility II have an aggregate Shell Capacity (as
defined below) of approximately 3.9 million Barrels (as defined below);

WHEREAS, the Parties hereto entered into that certain Storage Services Agreement
– Anacortes, dated July 1, 2014, with regard to different storage facilities at
the Refinery other than Storage Facility II, which agreement remains in full
force and effect;

WHEREAS, by virtue of its direct and indirect ownership interests in the
Partnership, Customer has an economic interest in the financial and commercial
success of the Partnership and its operating subsidiary, TLO; and

WHEREAS, Customer and TLO desire to enter into this Agreement to memorialize the
terms of their commercial relationship related to the subject matter hereof.

NOW, THEREFORE, in consideration of the covenants and obligations contained
herein, the Parties (as defined below) to this Agreement hereby agree as
follows:

 

1. DEFINITIONS

Capitalized terms used throughout this Agreement shall have the meanings set
forth below, unless otherwise specifically defined herein.

“Agreement” has the meaning set forth in the Preamble.

 

1



--------------------------------------------------------------------------------

“Andeavor” means Andeavor, a Delaware corporation, and the parent company of
Customer.

“Applicable Law” means any applicable statute, law, regulation, ordinance, rule,
determination, judgment, rule of law, order, decree, permit, approval,
concession, grant, franchise, license, requirement, or any similar form of
decision of, or any provision or condition of any permit, license or other
operating authorization issued by any Governmental Authority having or asserting
jurisdiction over the matter or matters in question, whether now or hereafter in
effect.

“ASTM” means ASTM International, formerly known as the American Society for
Testing and Materials.

“Barrel” means a volume equal to 42 U.S. gallons of 231 cubic inches each, at 60
degrees Fahrenheit under one atmosphere of pressure.

“Blending Unit” means the gasoline blending unit at Storage Facility II
described in Schedule A.

“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York, New York are open for the general transaction of business.

“Capacity Resolution” has the meaning set forth in Section 6(b).

“Commencement Date” means November 8, 2017.

“Confidential Information” means all confidential, proprietary or non-public
information of a Party, whether set forth in writing, orally or in any other
manner, including all non-public information and material of such Party (and of
companies with which such Party has entered into confidentiality agreements)
that another Party obtains knowledge of or access to, including non-public
information regarding products, processes, business strategies and plans,
customer lists, research and development programs, computer programs, hardware
configuration information, technical drawings, algorithms, know-how, formulas,
processes, ideas, inventions (whether patentable or not), trade secrets,
schematics and other technical, business, marketing and product development
plans, revenues, expenses, earnings projections, forecasts, strategies, and
other non-public business, technological, and financial information.

“Contribution Agreement” has the meaning set forth in the Recitals.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through ownership of voting securities, by contract, or otherwise.

“Customer” has the meaning set forth in the Preamble.

“Customer Group” has the meaning set forth in Section 19(a).

“Customer Termination Notice” has the meaning set forth in Section 22(b).

“Extension Period” has the meaning set forth in Section 3.

“First Offer Period” has the meaning set forth in Section 21(b).

“Force Majeure” means events or circumstances, whether foreseeable or not, which
are not reasonably within the control of TLO and which, by the exercise of due
diligence, TLO is unable to prevent or overcome, that prevent performance of
TLO’s obligations or limits Customer’s ability to make

 

2



--------------------------------------------------------------------------------

effective use of the Operating Capacity of Storage Facility II, including: acts
of God, strikes, lockouts or other industrial disturbances, wars, riots, fires,
floods, storms, orders of Governmental Authorities, explosions, terrorist acts,
breakage, accident to machinery, equipment, storage tanks or lines of pipe, and
inability to obtain or unavoidable delays in obtaining material or equipment and
similar events, excluding circumstances due to market conditions.

“Force Majeure Notice” has the meaning set forth in Section 22(a).

“Force Majeure Period” has the meaning set forth in Section 22(a).

“General Partner” has the meaning set forth in the Preamble.

“Governmental Authority” means any federal, state, local or foreign government
or any provincial, departmental or other political subdivision thereof, or any
entity, body or authority exercising executive, legislative, judicial,
regulatory, administrative or other governmental functions or any court,
department, commission, board, bureau, agency, instrumentality or administrative
body of any of the foregoing.

“Month” means the period commencing on the Commencement Date and ending on the
last day of the calendar month in which service begins and each successive
calendar month thereafter.

“Omnibus Agreement” means that certain Fourth Amended and Restated Omnibus
Agreement, dated as of October 30, 2017, by and among Andeavor, Customer, Tesoro
Companies, Inc., Tesoro Alaska Company LLC, the General Partner and the
Partnership, as such agreement (and the schedules thereto) may be amended,
supplemented or restated from time to time.

“Operating Capacity” means the effective storage capacity of a Tank, taking into
account accepted engineering principles, industry standards, American Petroleum
Institute guidelines and Applicable Laws, only as to Products that such Tank is
capable of storing, within the requirements of applicable permit requirements
and under actual conditions as they may exist at any time.

“Operating Procedures” has the meaning set forth in Section 14(a).

“Partnership” has the meaning set forth in the Preamble.

“Partnership Change of Control” means Andeavor ceases to Control the General
Partner.

“Partnership Group” has the meaning set forth in Section 19(b).

“Party” or “Parties” means that each of Customer and TLO is a “Party” and
collectively are the “Parties” to this Agreement.

“Person” means any individual, partnership, limited partnership, joint venture,
corporation, limited liability company, limited liability partnership, trust,
unincorporated organization or Governmental Authority or any department or
agency thereof.

“Pipeline” or “Pipelines” means those pipelines within Storage Facility II that
connect the Tanks to one another and to the receiving and delivery flanges of
Storage Facility II.

“Product” or “Products” means crude oil, refinery feedstocks, refined products,
and other materials stored in the Tanks in the ordinary course of business.

 

3



--------------------------------------------------------------------------------

“psig” means pound per square inch gauge.

“Receiving Party Personnel” has the meaning set forth in Section 28(d).

“Refinery” means Customer’s refinery located in Anacortes, Washington.

“Related Agreements” means the Transportation Services Agreement (Anacortes
Short-Haul Pipelines), the Anacortes Manifest Rail Terminalling Services
Agreement, and the Anacortes Marine Terminal Operating Agreement entered into
between Customer and TLO concurrently herewith.

“Restoration” has the meaning set forth in Section 6(a).

“Right of First Refusal” has the meaning set forth in Section 21(b).

“Secondment Agreement” shall mean the First Amended and Restated Secondment and
Logistics Services Agreement dated as of October 30, 2017, as amended, and
related service orders.

“Shell Capacity” means the gross storage capacity of a Tank, based upon its
dimensions, as set forth for each Tank on Schedule B attached hereto and in
applicable Terminal Service Orders.

“Storage Facility II” has the meaning set forth in the Recitals.

“Storage Services Fee” has the meaning set forth in Section 4(a).

“Subcontractor Customer” has the meaning set forth in Section 24(c).

“Surcharge” has the meaning set forth in Section 7(b)(i).

“Tank Heels” consist of the minimum quantity of Product which either (a) must
remain in a Tank during all periods when the Tank is available for service to
keep the Tank in regulatory compliance or (b) is necessary for physical
operation of the Tank.

“Tanks” mean the tanks owned by TLO and listed on Schedule B attached hereto,
each of which is used for the storage of Products and located at Storage
Facility II.

“Term” and “Initial Term” each have the meaning set forth in Section 3.

“Terminal Service Order” has the meaning set forth in Section 5(a).

“Termination Notice” has the meaning set forth in Section 22(a).

“TLO” has the meaning set forth in the Preamble.

 

2. STORAGE COMMITMENT

(a) Commitment. During the Term of this Agreement and subject to the terms and
conditions of this Agreement and the effective Operating Capacity of each Tank
and Storage Facility II as a whole, TLO shall, as applicable, store Products
tendered by Customer at Storage Facility II.

 

4



--------------------------------------------------------------------------------

(b) Dedicated Storage. The Tanks shall be dedicated and used exclusively for the
storage of Customer’s Products or Products of approved Subcontractor Customers.
Customer shall be responsible for maintaining all Tank Heels required for
operation of the Tanks. Tank Heels cannot be withdrawn from any Tank without
prior approval of TLO.

 

3. TERM

(a) The initial term of this Agreement shall commence on the Commencement Date
and shall continue through November 7, 2027 (the “Initial Term”); provided,
however, that Customer may, at its option, extend the Initial Term for up to two
(2) renewal terms of five (5) years each (each, an “Extension Period”) by
providing written notice of its intent to TLO no less than three hundred
sixty-five (365) calendar days prior to the end of the Initial Term or the
then-current Extension Period.

(b) If Customer has not provided written notice of its intent to extend the
Initial Term for the first Extension Period pursuant to clause (a) above, TLO
may, at its option, provide written notice to Customer no less than ninety
(90) days prior to the end of the Initial Term to extend the Initial Term for an
additional two (2) years.

(c) The Initial Term, and any Extension Period shall be referred to herein as
the “Term.” Without limitation on the provisions of Section 21, upon expiration
of the Term the parties shall meet and use good faith efforts to reach agreement
(without any obligation on the part of either party to reach such agreement)
regarding a new agreement for storage services at Storage Facility II.

 

4. STORAGE SERVICES FEE

(a) Customer shall pay a Monthly fee (the “Storage Services Fee”) to TLO to
reserve, on a firm basis, all of the existing aggregate Shell Capacity of all of
the Tanks in Storage Facility II and to compensate TLO for the services
performed by TLO under this Agreement. Such fee shall be payable by Customer on
a Monthly basis throughout the Term of this Agreement, regardless of the actual
volumes of Products stored by TLO on behalf of Customer. The Parties recognize
that the existing Operating Capacity of certain Tanks may be less than the Shell
Capacity of such Tanks, but the Parties acknowledge and agree that the Storage
Services Fee shall be set in terms of a dollar-per-Barrel per Month rate based
on Shell Capacity in the applicable Terminal Service Order. The Storage Services
Fee shall be calculated using the per Barrel rate set forth on the Terminal
Service Orders executed effective as of the Commencement Date for the
then-existing aggregate Shell Capacity of all of the Tanks in Storage Facility
II. The Storage Services Fee owed for any partial Month during the Term shall be
prorated in accordance with the ratio of (i) the number of days in such Month
during which this Agreement is effective to (ii) the total number of days in
such Month.

 

5. TERMINAL SERVICE ORDERS

(a) Description. TLO and Customer shall enter into the Terminal Service Orders
referred to in Section 5(b) and may enter into additional terminal service
orders substantially in the form attached hereto as Exhibit 1 (each, a “Terminal
Service Order”). Upon a request by Customer pursuant to this Agreement or as
deemed necessary or appropriate by TLO in connection with the services to be
delivered pursuant hereto, TLO shall generate a Terminal Service Order to set
forth the specific terms and conditions for providing the applicable services
described therein and the applicable fees to be charged for such services. No
Terminal Service Order shall be effective until fully executed by both TLO and
Customer.

 

5



--------------------------------------------------------------------------------

(b) Included Items. Items available for inclusion on a Terminal Service Order
include, but are not limited to, the following:

(i) the Shell Capacity of each Tank;

(ii) the Storage Services Fee pursuant to Section 4;

(iii) any reimbursement pursuant to Section 7(a);

(iv) any Surcharge pursuant to Section 7(b);

(v) any modification, cleaning, or conversion of a Tank as requested by Customer
pursuant to Section 8(a);

(vi) any reimbursement related to newly imposed taxes and regulations pursuant
to Section 9;

(vii) any steam services pursuant to Section 15(a);

(vii) any oily water removal pursuant to Section 15(b); and

(ix) any other services that may be agreed upon by the Parties.

(c) Fee Increases. Any fees of a fixed amount set forth in this Agreement and
any Terminal Service Order shall be increased on July 1 of each year of the
Term, commencing on July 1, 2018, by a percentage equal to the greater of zero
or the positive change, if any, in the CPI-U (All Urban Consumers) for the prior
calendar year, as reported by the Bureau of Labor Statistics, and rounded to the
nearest one-tenth (1/10) of one percent (1%).

(d) Conflicts. In case of any conflict between the terms of this Agreement and
the terms of any Terminal Service Order, the terms of the applicable Terminal
Service Order shall govern.

 

6. CAPABILITIES OF FACILITIES

(a) Maintenance and Repair. Subject to Force Majeure and interruptions for
routine repair and maintenance, consistent with customary terminal industry
standards, TLO shall maintain each Tank and the Pipelines in a condition and
with a capacity sufficient to store and handle a volume of Customer’s Products
at least equal to the current Operating Capacity for Storage Facility II as a
whole. TLO’s obligations may be temporarily suspended during the occurrence of,
and for the entire duration of, a Force Majeure or other interruption of
service, to the extent such Force Majeure or other interruption of service
impairs TLO’s ability to perform such obligations. If for any reason, including,
without limitation, a Force Majeure event, the condition of any Tanks and/or
associated Pipelines is below the level necessary for TLO to store and handle a
volume of Customer’s Products at least equal to the current Operating Capacity
for such Tanks and/or associated Pipelines, then within a reasonable period of
time thereafter, TLO shall make repairs to restore the capacity of such Tank
and/or associated Pipeline(s) to ensure service at the current Operating
Capacity (“Restoration”). Except as provided below in Section 6(b), all of such
Restoration shall be at TLO’s cost and expense unless the damage creating the
need for such repairs was caused by the negligence or willful misconduct of
Customer, its employees, agents or customers. (If Customer directly incurs any
such costs and expenses for which TLO is responsible with regard to the Tanks,
TLO shall reimburse Customer for such costs and expenses.) Notwithstanding the
foregoing, TLO shall schedule maintenance to minimize the opportunity cost and
disruption to

 

6



--------------------------------------------------------------------------------

Customer’s business and shall minimize the number of Tanks taken out of service
during any such scheduled maintenance. Prior to January 1 of each year of the
Term of this Agreement, the Parties shall mutually agree upon the maintenance
plan and schedule for the Tanks for the following calendar year (e.g., prior to
January 1, 2019, the Parties shall mutually agree on such plan and schedule for
2020).

(b) Capacity Resolution. In the event of the failure of TLO to maintain any
Pipeline or Tank in a condition and with a capacity sufficient to store and
handle a volume of Customer’s Products equal to its current Operating Capacity,
then either Party shall have the right to call a meeting between executives of
both Parties by providing at least two (2) Business Days’ advance written
notice. Any such meeting shall be held at a mutually agreeable location and will
be attended by executives of both Parties each having sufficient authority to
commit his or her respective Party to a Capacity Resolution (as defined below).
At the meeting, the Parties will negotiate in good faith with the objective of
reaching a joint resolution for the Restoration of capacity of the Tank and/or
its associated Pipeline(s) which will, among other things, specify steps to be
taken by TLO to fully accomplish Restoration and the deadlines by which the
Restoration must be completed (the “Capacity Resolution”). Without limiting the
generality of the foregoing, the Capacity Resolution shall set forth an agreed
upon time schedule for the Restoration activities. Such time schedule shall be
reasonable under the circumstances, consistent with customary terminal industry
standards and shall take into consideration TLO’s economic considerations
relating to costs of the repairs and Customer’s requirements concerning its
refining and marketing operations. TLO shall use commercially reasonable efforts
to continue to provide storage of Customer’s Products at Storage Facility II, to
the extent Storage Facility II has the capability of doing so, during the period
before Restoration is completed. In the event that Customer’s economic
considerations justify incurring additional costs to restore the Tank and/or
associated Pipeline(s) in a more expedited manner than the time schedule
determined in accordance with the preceding sentences, Customer may require TLO
to expedite the Restoration to the extent reasonably possible, subject to
Customer’s payment upon the occurrence of mutually agreed upon milestones in the
Restoration process. In the event that a Tank is taken out of service or the
Operating Capacity of a Tank is reduced, and the Parties agree that the
Restoration of such Tank to its full Operating Capacity is not justified under
the standards set forth in the preceding sentences, then the Parties shall
negotiate an appropriate adjustment to the Storage Services Fee to account for
the reduced Operating Capacity available for Customer’s use. In the event the
Parties agree to an expedited Restoration plan in which Customer agrees to pay
the Restoration costs based on milestone payments or if the Parties agree to a
reduced Storage Services Fee, then neither Party shall have the right to
terminate this Agreement or any applicable Terminal Service Order pursuant to
Section 23 below, so long as any such Restoration is completed with due
diligence.

(c) Customer’s Right To Cure. If at any time after the occurrence of (x) a
Partnership Change of Control or (y) a sale of the Refinery, TLO either
(i) refuses or fails to meet with Customer within the period set forth in
Section 6(b), (ii) fails to agree to perform a Capacity Resolution in accordance
with the standards set forth in Section 6(b), or (iii) fails to perform its
obligations in compliance with the terms of a Capacity Resolution, Customer may,
as its sole remedy for any breach by TLO of any of its obligations under
Section 6(b), require TLO to complete a Restoration of the affected Pipeline or
Tank, and the Storage Services Fee shall be reduced, as described in
Section 6(b) above, to account for the reduced Operating Capacity available for
Customer’s use until such Restoration is completed. Any such Restoration
required under this Section 6(c) shall be completed by TLO at Customer’s cost.
TLO shall use commercially reasonable efforts to continue to provide storage and
throughput of Customer’s Products at the affected Tank or Pipeline while such
Restoration is being completed. Any work performed by TLO pursuant to this
Section 6(c) shall be performed and completed in a good and workmanlike manner
consistent with applicable pipeline industry standards and in accordance with
Applicable Law. Additionally, during such period after the occurrence of (x) a
Partnership Change of Control or (y) a sale of the Refinery, Customer may
exercise any remedies available to it under this Agreement or any Terminal
Service Order (other than termination), including the right to immediately seek
temporary and permanent injunctive relief for specific performance by TLO of the
applicable provisions of this Agreement or any Terminal Service Order,
including, without limitation, the obligation to make Restorations as described
herein.

 

7



--------------------------------------------------------------------------------

(d) Existing Contractors. TLO may continue to utilize labor, equipment,
materials and supplies provided by contractors under their existing service
agreements with Customer to perform work to be performed by TLO hereunder,
without the requirement that such existing contracts be amended, assigned or
replaced. Such contracts with Customer may continue to cover the work to be
provided by TLO hereunder, as provided under Section 4(a) of the Secondment
Agreement, and TLO shall be responsible for the costs and expenses of such work
performed by such contractors pursuant to those provisions of the Secondment
Agreement.

 

7. REIMBURSEMENT; SURCHARGES

(a) Reimbursement. Customer shall reimburse TLO for all of the following:
(i) the actual cost of any expenditures that TLO agrees to make upon Customer’s
request, and (ii) any cleaning, degassing or other preparation of the Tanks at
the expiration of this Agreement. The means of paying such reimbursement for
item (i) above shall be set forth in a Terminal Service Order, and may include
direct reimbursement, either before or after TLO incurs such expenditures or an
additional ongoing fee to reimburse TLO for its expenditures.

(b) Surcharges.

(i) If, during the Term, any existing laws or regulations are changed or any new
laws or regulations are enacted (other than with respect to taxes and those
matters that are addressed in Section 9) that require TLO to make substantial
and unanticipated expenditures (whether capitalized or otherwise) with respect
to Storage Facility II or with respect to the services provided hereunder, TLO
may, subject to the terms of this Section 7(b), impose a surcharge to increase
the applicable service fee (a “Surcharge”) to cover Customer’s pro rata share of
the cost of complying with these laws or regulations, based upon the percentage
of Customer’s use of the services or facilities impacted by such new laws or
regulations.

(ii) TLO shall notify Customer of any proposed Surcharge to be imposed pursuant
to Section 7(b)(i) sufficient to cover the cost of any required capital projects
and any ongoing increased operating costs. TLO and Customer then shall negotiate
in good faith for up to thirty (30) days to mutually determine the effect of the
change in law or regulation or new law or regulation, the cost thereof, and how
such cost shall be amortized at an interest rate of no more than LIBOR plus six
percent (LIBOR + 6%) as a Surcharge, with the understanding that TLO and
Customer shall use their reasonable commercial efforts to mitigate the impact
of, and comply with, these laws and regulations. Without limiting the foregoing,
if expenditures requiring a Surcharge may be avoided or reduced through changes
in operations, then the Parties shall negotiate in good faith to set forth the
appropriate changes to Operating Capacities or other performance standards set
forth in a Terminal Service Order to evidence the reduction of the amount of a
Surcharge while leaving the Parties in the same relative economic position they
held before the laws or regulations were changed or enacted.

(iii) In the event any Surcharge results in less than a fifteen percent (15%)
increase in the applicable service fee, Customer will be assessed such Surcharge
on all future invoices during the period in which such Surcharge is in effect
for the applicable amortization period, and TLO shall not terminate the affected
service from this Agreement.

 

8



--------------------------------------------------------------------------------

(iv) In the event any Surcharge results in a fifteen percent (15%) or more
increase in the applicable service fee, TLO shall notify Customer of the amount
of the Monthly Surcharge required to reimburse TLO for its costs, plus carrying
costs, together with reasonable supporting detail for the nature and amount of
any such Surcharge.

(A) If within thirty (30) days of such notification provided in
Section 7(b)(iv), Customer does not agree to pay such Surcharge or to reimburse
TLO up front for its costs, TLO may elect to either:

(1) require Customer to pay such Surcharge, up to a fifteen percent (15%)
increase in the applicable service fee; or

(2) terminate the Tank(s) or other facilities from this Agreement upon notice to
Customer.

(B) TLO’s performance obligations under this Agreement shall be suspended or
reduced during the above thirty (30)-day period to the extent that TLO would be
obligated to make such expenditures to continue performance during such period.

(v) Following a resolution with respect to the amount and manner of payment of a
Surcharge pursuant to this Section 7, the Parties shall execute an appropriate
Terminal Service Order memorializing the terms of such resolution.

(vi) In lieu of paying the Surcharge in connection with any required capital
project, Customer may, at its option, elect to pay the full cost of the
substantial and unanticipated expenditures upon completion of a project.

 

8. TANK MODIFICATION, REPAIR AND CLEANING; REMOVAL OF PRODUCT

(a) Tank Modifications. Each of the Tanks shall be used for its historical
service, provided however, that Customer may request that a Tank be changed for
storage of a different grade or type of Product. In such an instance, TLO shall
agree to a change in such service, if the same can be accomplished in accordance
with reasonable commercial standards, accepted industry and engineering
guidelines, permit requirements and Applicable Law. If any such modifications,
improvements, vapor recovery, cleaning, degassing, or other preparation of the
tanks is performed by TLO at the request of Customer, Customer shall bear all
direct costs attributable thereto, including, without limitation, the cost of
removal, processing, transportation, and disposal of all waste and the cost of
any taxes or mutually agreed charges TLO may be required to pay in regard to
such waste (subject to subparagraph (c) below), which costs shall be set forth
on the applicable Terminal Service Order. TLO may require Customer to pay all
such amounts prior to commencement of any remodeling work on the Tanks, or by
mutual agreement, the Parties may agree upon an increase in the Storage Services
Fee to reimburse TLO for its costs of such modifications, plus a reasonable
return on capital. All of such costs associated with Tank modifications shall be
documented by a Terminal Service Order to be executed by the Parties.

(b) Responsibility for Fees. Should TLO take any of the Tanks out of service for
regulatory requirements, repair, or maintenance, Customer shall be solely
responsible for any alternative storage or Product movements as required and all
third-party fees associated with such movements that are not within Storage
Facility II, and Customer shall be responsible to TLO for any Storage Services
Fees for any Tanks taken out of service during the period that such Tank is out
of service.

 

9



--------------------------------------------------------------------------------

(c) Removal of Product. Materials stored in or removed from any Storage Facility
II shall at all times remain owned by Customer or any applicable Subcontractor
Customer, and the owner of the Product shall always remain responsible for, at
the owner’s sole cost, receiving custody of all of its materials to be removed
from Storage Facility II, making appropriate arrangements to receive custody at
Storage Facility II in a manner acceptable to TLO, and disposal of such material
after custody is returned to the owner. Customer shall be responsible for any
fees and costs associated with the disposal of hazardous waste (unless caused by
TLO’s negligence). TLO shall have no obligations regarding disposition of such
materials, other than to return custody to the owner at Storage Facility II.

 

9. NEWLY IMPOSED TAXES AND REGULATIONS

Customer shall promptly reimburse TLO for any newly imposed taxes, levies,
royalties, assessments, licenses, fees, charges, surcharges and sums due of any
nature whatsoever (other than income taxes, gross receipt taxes and similar
taxes) by any federal, state or local government or agency that TLO incurs on
Customer’s behalf for the services provided by TLO under this Agreement or any
applicable Terminal Service Order. If TLO is required to pay any of the
foregoing, Customer shall promptly reimburse TLO in accordance with the payment
terms set forth in this Agreement. Any such newly imposed taxes shall be
specified in an applicable Terminal Service Order.

 

10. PAYMENTS

TLO shall invoice Customer on a Monthly basis, and Customer shall pay all
amounts due under this Agreement and any Terminal Service Order no later than
ten (10) days after Customer’s receipt of TLO’s invoice. Any past due payments
owed by Customer shall accrue interest, payable on demand, at the lesser of
(i) the rate of interest announced publicly by JPMorgan Chase Bank, in New York,
New York, as JPMorgan Chase Bank’s prime rate (which Parties acknowledge and
agree is announced by such bank and used by the Parties for reference purposes
only and may not represent the lowest or best rate available to any of the
customers of such bank or the Parties), plus four percent (4%), and (ii) the
highest rate of interest (if any) permitted by Applicable Law, from the due date
of the payment through the actual date of payment.

 

11. SCHEDULING

All scheduling of delivery into and redelivery out of the Tanks shall be decided
by mutual agreement of the Parties. Customer shall identify to TLO prior to the
delivery of any Product to Storage Facility II, the specific Tanks to be used
for receiving and storing such Product.

 

12. SERVICES; VOLUME LOSSES; MEASUREMENT

(a) Services. The services provided by TLO pursuant to this Agreement or any
applicable Terminal Service Order shall consist of storage, pumping, blending
and trans-shipment of the Products at or through the Tanks.

(b) Measurement and Volume Loss Control Practices.

(i) TLO shall have no obligation to measure volume gains and losses. In the
event third-party Products are stored at Storage Facility II, the Parties shall
mutually determine the measurement and volume loss control practices for Storage
Facility II.

 

10



--------------------------------------------------------------------------------

(ii) Subject to Section 18(b), TLO shall be responsible to Customer only for
Product losses and/or shortages resulting from the negligent or wrongful acts
and omissions of TLO; provided that TLO shall not be responsible to Customer for
any Product losses and/or shortages for which Customer is compensated by its
cargo/inventory insurance carrier, including through the cargo/inventory
insurance coverage required by Section 26. If Customer fails to maintain the
cargo/inventory insurance coverage required by Section 26, then TLO shall also
not be responsible to Customer for any Product losses and/or shortages to the
extent Customer would have been compensated by its insurance carrier had
Customer maintained the cargo/inventory insurance coverage required by
Section 26.

(iii) Customer shall be responsible for all Product losses and/or shortages it
may suffer other than those covered by Section 12(b)(ii).

(c) Pipeline Measurement. All quantities of Products received and delivered by
pipeline shall be measured and determined based upon the meter readings of the
pipeline operator, as reflected by delivery tickets, or if such meters are
unavailable, by applicable calibration tables. All quantities shall be adjusted
to net gallons at 60° F in accordance with ASTM D-1250 Petroleum Measurement
Tables, or latest revisions thereof. Meters and temperature probes shall be
calibrated according to applicable API standards. Customer shall have the right,
at its sole expense, and in accordance with applicable procedure, to
independently certify such calibration.

(d) Storage Tank Measurement. Storage Tank gauging shall be performed by TLO’s
personnel. Customer may perform joint gauging at its sole expense with TLO’s
personnel at the time of delivery or receipt of Product, to verify the amount
involved. If Customer requests an independent gauger, such gauger must be
acceptable to TLO and such gauging shall be at Customer’s sole expense.

 

13. CUSTODY TRANSFER AND TITLE

TLO shall be deemed to have custody of the Products after they enter TLO’s
facilities at the Refinery until such time as the Products exit TLO’s facilities
at the Refinery and are delivered by TLO to Customer at the Refinery pursuant to
this Agreement or pursuant to the Related Agreements. Upon re-delivery of any
Product to Customer’s account, Customer shall become solely responsible for any
loss, damage or injury to Person or property or the environment, arising out of
transportation, possession or use of such Product after transfer of custody.
Title to all of Customer’s Products received in Storage Facility II shall remain
with Customer at all times. Both Parties acknowledge that this Agreement and any
Terminal Service Order represent a bailment of Products by Customer to TLO and
not a consignment of Products, it being understood that TLO has no authority
hereunder to sell or seek purchasers for the Products of Customer. Customer
hereby warrants that it shall have good title to and the right to deliver, store
and receive Products pursuant to the terms of this Agreement or any applicable
Terminal Service Order. Customer acknowledges that, notwithstanding anything to
the contrary contained in this Agreement or in any Terminal Service Order,
Customer acquires no right, title or interest in or to Storage Facility II),
except the right to receive, deliver and store the Products in the Tanks. TLO
shall retain control of Storage Facility II.

 

14. OPERATING PROCEDURES; SERVICE INTERRUPTIONS

(a) Operating Procedures for Customer. Customer hereby agrees to strictly abide
by any and all procedures established by TLO, if any (the “Operating
Procedures”), relating to the operation and use of Storage Facility II
(including the Tanks) and the Pipelines that generally apply to receipt,
delivery, storage, and movement of Products at Storage Facility II. TLO shall
provide Customer with a current copy of its Operating Procedures, if any, and
shall provide Customer with thirty (30) days’ prior written notice of any
changes to the Operating Procedures, unless a shorter implementation of such
revised Operating Procedures is required by Applicable Law or emergency
conditions. Customer shall have the

 

11



--------------------------------------------------------------------------------

right to approve any material revisions to the Operating Procedures, which shall
not be unreasonably withheld, prior to their becoming effective, unless
otherwise required under Applicable Law or emergency conditions, and the
material revisions shall be reflected in a Terminal Service Order between the
Parties.

(b) Operating Procedures for TLO. TLO shall carry out the handling of the
Products at Storage Facility II, the Tanks, and the Pipelines in accordance with
any Operating Procedures.

(c) Service Interruptions. TLO shall use reasonable commercial efforts to
minimize the interruption of service at each Tank and/or any of the associated
Pipeline(s). TLO shall promptly inform Customer’s operational personnel of any
anticipated partial or complete interruption of service at any Tank and/or
associated Pipelines, including relevant information about the nature, extent,
cause and expected duration of the interruption and the actions TLO is taking to
resume full operations, provided that TLO shall not have any liability for any
failure to notify, or delay in notifying, Customer of any such matters except to
the extent Customer has been materially prejudiced or damaged by such failure or
delay.

(d) In connection with TLO’s maintenance and operation of each Tank and/or any
of the associated Pipeline(s), Customer shall grant TLO reasonable commercial
use of additional designated sites at the Refinery as may be required for
(i) storage of spare parts, pipes, pumps and other equipment; (ii) a laydown
yard for construction activities in the event of any major repair or replacement
of a Tank; or (iii) any additional commercially reasonable storage
requirement. Notwithstanding the foregoing, Customer shall retain the right to
designate where and when any sites can be used by TLO for such additional
storage facilities and TLO’s use of such sites shall not interfere with
Customer’s normal operation of the Refinery.

 

15. STEAM SERVICES; REMOVAL OF OILY WATER

(a) Steam Services. Customer, at its sole cost and expense, shall provide TLO
steam for Storage Facility II, measuring 1200 psig at 1500 ° F, pursuant to an
applicable Terminal Service Order.

(b) Removal of Oily Water. Customer, at its sole cost and expense, shall provide
TLO such services for oily water removal as may be set forth in an applicable
Terminal Service Order.

 

16. LIENS

TLO hereby waives, relinquishes and releases any and all liens, including
without limitation, any and all warehouseman’s liens, custodian’s liens, rights
of retention and/or similar rights under all applicable laws, which TLO would or
might otherwise have under or with respect to all Products stored or handled
hereunder. TLO further agrees to furnish documents reasonably acceptable to
Customer and its lender(s) (if applicable), and to cooperate with Customer in
assuring and demonstrating that Product titled in Customer’s name shall not be
subject to any lien on Storage Facility II or TLO’s Product stored there.

 

17. COMPLIANCE WITH LAW AND GOVERNMENT REGULATIONS

(a) Compliance With Law. None of the Products covered by this Agreement or any
Terminal Service Order shall be derived from any Product which was produced or
withdrawn from storage in violation of any federal, state or other governmental
law, nor in violation of any rule, regulation or promulgated by any governmental
agency having jurisdiction.

(b) Licenses and Permits. TLO shall maintain all necessary licenses and permits
for the storage of Products at Storage Facility II.

 

12



--------------------------------------------------------------------------------

(c) Applicable Law. The Parties are entering into this Agreement and any
Terminal Service Order in reliance upon and shall fully comply with all
Applicable Law which directly or indirectly affects the Products hereunder, or
any receipt, throughput delivery, transportation, handling or storage of
Products hereunder or the ownership, operation or condition of Storage Facility
II. Each Party shall be responsible for compliance with all Applicable Laws
associated with such Party’s respective performance hereunder and the operation
of such Party’s facilities. In the event any action or obligation imposed upon a
Party under this Agreement and any Terminal Service Order shall at any time be
in conflict with any requirement of Applicable Law, then this Agreement and any
Terminal Service Order, shall immediately be modified to conform the action or
obligation so adversely affected to the requirements of the Applicable Law, and
all other provisions of this Agreement and any Terminal Service Order shall
remain effective.

(d) New Or Changed Applicable Law. If during the Term, any new Applicable Law
becomes effective or any existing Applicable Law or its interpretation is
materially changed, which change is not addressed by another provision of this
Agreement or any Terminal Service Order and which has a material adverse
economic impact upon a Party, then either Party, acting in good faith, shall
have the option to request renegotiation of the relevant provisions of this
Agreement or any Terminal Service Order with respect to future performance. The
Parties shall then meet and negotiate in good faith amendments to this Agreement
or to an applicable Terminal Service Order that will conform to the new
Applicable Law while preserving the Parties’ economic, operational, commercial
and competitive arrangements in accordance with the understandings set forth
herein.

 

18. LIMITATION ON LIABILITY; WARRANTIES

(a) No Special Damages. IN NO EVENT SHALL A PARTY BE LIABLE TO THE OTHER PARTY
FOR ANY LOST PROFITS OR INDIRECT, SPECIAL, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE
DAMAGES, NO MATTER HOW CHARACTERIZED, RELATING TO THIS AGREEMENT AND ARISING
FROM ANY CAUSE WHATSOEVER, EXCEPT WITH RESPECT TO INDIRECT, SPECIAL, INCIDENTAL,
CONSEQUENTIAL OR PUNITIVE DAMAGES ACTUALLY AWARDED TO A THIRD PARTY OR ASSESSED
BY A GOVERNMENTAL AUTHORITY AND FOR WHICH A PARTY IS PROPERLY ENTITLED TO
INDEMNIFICATION FROM THE OTHER PARTY PURSUANT TO THE EXPRESS PROVISIONS OF THIS
AGREEMENT.

(b) Claims and Liability for Lost Product. TLO shall not be liable to Customer
for lost or damaged Product unless Customer notifies TLO in writing within
ninety (90) days of the report of any incident or the date Customer learns of
any such loss or damage to the Product. TLO’s maximum liability to Customer for
any lost or damaged Product shall be limited to (i) the lesser of (1) the
replacement value of the Product at the time of the incident based upon the
price as posted by Platts or similar publication for similar Product in the same
locality, and if no other similar Product is in the locality, then in the state,
or (2) the actual cost paid for the Product by Customer (copies of Customer’s
invoices of cost paid must be provided), less (ii) the salvage value, if any, of
the damaged Product.

(c) No Guarantees or Warranties. Except as expressly provided in this Agreement,
neither Customer nor TLO makes any guarantees or warranties of any kind,
expressed or implied. TLO specifically disclaims all implied warranties of any
kind or nature, including any implied warranty of merchantability and/or any
implied warranty of fitness for a particular purpose.

 

13



--------------------------------------------------------------------------------

19. INDEMNIFICATION

(a) TLO Indemnities. Notwithstanding anything else contained in this Agreement
or any Terminal Service Order, TLO shall release, defend, protect, indemnify,
and hold harmless Customer, its carriers, and each of its and their respective
affiliates, officers, directors, employees, agents, contractors, successors, and
assigns (excluding any member of the Partnership Group) (collectively the
“Customer Group”), from and against any and all demands, claims (including
third-party claims), losses, costs, suits, or causes of action (including, but
not limited to, any judgments, losses, liabilities, fines, penalties, expenses,
interest, reasonable legal fees, costs of suit, and damages, whether in law or
equity and whether in contract, tort, or otherwise) for or relating to
(i) personal or bodily injury to, or death of the employees of Customer, TLO or
the General Partner, and, as applicable, their carriers, customers,
representatives, and agents, (ii) loss of or damage to any property, products,
material, and/or equipment belonging to Customer, TLO and, as applicable, their
carriers, customers, representatives, and agents, and each of their respective
affiliates, contractors, and subcontractors (except for those volume losses of
Products provided for herein), (iii) loss of or damage to any other property,
products, material, and/or equipment of any other description (except for those
volume losses of Products provided for herein), and/or personal or bodily injury
to, or death of any other Person or Persons; and with respect to clauses
(i) through (iii) above, which is caused by or resulting in whole or in part
from the negligent or wrongful acts or omissions of TLO or the General Partner
in connection with the ownership or operation of the Pipelines or Storage
Facility II and the services provided hereunder, and, as applicable, their
carriers, customers (other than Customer), representatives, and agents, or those
of their respective employees with respect to such matters, and (iv) any losses
incurred by the Customer Group due to violations of this Agreement or any
Terminal Service Order by TLO, or, as applicable, its customers (other than
Customer), representatives, and agents; PROVIDED THAT TLO SHALL NOT BE OBLIGATED
TO RELEASE, INDEMNIFY OR HOLD HARMLESS CUSTOMER OR ANY MEMBER OF THE CUSTOMER
GROUP FROM AND AGAINST ANY CLAIMS TO THE EXTENT THEY RESULT FROM THE BREACH OF
CONTRACT, STRICT LIABILITY OR THE NEGLIGENT ACTS, ERRORS, OMISSIONS OR WILLFUL
MISCONDUCT OF CUSTOMER OR ANY MEMBER OF THE CUSTOMER GROUP.

(b) Customer Indemnities. Notwithstanding anything else contained in this
Agreement or any Terminal Service Order, Customer shall release, defend,
protect, indemnify, and hold harmless TLO, General Partner, the Partnership,
their subsidiaries and their respective officers, directors, members, managers,
employees, agents, contractors, successors, and assigns (collectively the
“Partnership Group”) from and against any and all demands, claims (including
third-party claims), losses, costs, suits, or causes of action (including, but
not limited to, any judgments, losses, liabilities, fines, penalties, expenses,
interest, reasonable legal fees, costs of suit, and damages, whether in law or
equity and whether in contract, tort, or otherwise) for or relating to
(i) personal or bodily injury to, or death of the employees of TLO, the General
Partner, Customer, and, as applicable, their carriers, customers,
representatives, and agents; (ii) loss of or damage to any property, products,
material, and/or equipment belonging to TLO, Customer, and, as applicable, their
carriers, customers, representatives, and agents, and each of their respective
affiliates, contractors, and subcontractors (except for those volume losses of
Products provided for herein); (iii) loss of or damage to any other property,
products, material, and/or equipment of any other description (except for those
volume losses of Products provided for herein), and/or personal or bodily injury
to, or death of any other Person or Persons; and with respect to clauses
(i) through (iii) above, which is caused by or resulting in whole or in part
from the negligent or wrongful acts or omissions of Customer, in connection with
Customer’s use of the Pipelines or Storage Facility II and the services provided
hereunder and Customer’s Products stored hereunder, and, as applicable, its
carriers, customers, representatives, and agents, or those of their respective
employees with respect to such matters; and (iv) any losses incurred by the
Partnership Group due to violations of this Agreement or any Terminal Service
Order by Customer, or, as applicable, its carriers, customers, representatives,
and agents; PROVIDED THAT CUSTOMER SHALL NOT BE OBLIGATED TO RELEASE, INDEMNIFY
OR HOLD HARMLESS TLO OR ANY MEMBER OF THE PARTNERSHIP GROUP FROM AND AGAINST ANY
CLAIMS TO THE EXTENT THEY RESULT FROM THE BREACH OF CONTRACT, STRICT LIABILITY
OR THE NEGLIGENT ACTS, ERRORS, OMISSIONS OR WILLFUL MISCONDUCT OF TLO OR ANY
MEMBER OF THE PARTNERSHIP GROUP.

 

14



--------------------------------------------------------------------------------

(c) Written Claim. Neither Party shall be obligated to indemnify the other Party
or be liable to the other Party unless a written claim for indemnity is
delivered to the other Party within ninety (90) days after the date that a claim
is reported or discovered, whichever is earlier.

(d) No Limitation. Except as expressly provided otherwise in Section 18, the
scope of these indemnity provisions may not be altered, restricted, limited, or
changed by any other provision of this Agreement. The indemnity obligations of
the Parties as set out in this Section 19 are independent of any insurance
requirements as set out in Section 26, and such indemnity obligations shall not
be lessened or extinguished by reason of a Party’s failure to obtain the
required insurance coverages or by any defenses asserted by a Party’s insurers.

(e) Survival. These indemnity obligations shall survive the termination of this
Agreement until all applicable statutes of limitation have run regarding any
claims that could be made with respect to the activities contemplated by this
Agreement.

(f) Mutual and Express Acknowledgement. THE INDEMNIFICATION PROVISIONS PROVIDED
FOR IN THIS AGREEMENT HAVE BEEN EXPRESSLY NEGOTIATED IN EVERY DETAIL, ARE
INTENDED TO BE GIVEN FULL AND LITERAL EFFECT, AND SHALL BE APPLICABLE WHETHER OR
NOT THE LIABILITIES, OBLIGATIONS, CLAIMS, JUDGMENTS, LOSSES, COSTS, EXPENSES OR
DAMAGES IN QUESTION ARISE OR AROSE SOLELY OR IN PART FROM THE GROSS, ACTIVE,
PASSIVE OR CONCURRENT NEGLIGENCE, STRICT LIABILITY, OR OTHER FAULT OF ANY
INDEMNIFIED PARTY. EACH PARTY ACKNOWLEDGES THAT THIS STATEMENT COMPLIES WITH THE
EXPRESS NEGLIGENCE RULE AND CONSTITUTES CONSPICUOUS NOTICE. NOTICE IN THIS
CONSPICUOUS NOTICE IS NOT INTENDED TO PROVIDE OR ALTER THE RIGHTS AND
OBLIGATIONS OF THE PARTIES, ALL OF WHICH ARE SPECIFIED ELSEWHERE IN THIS
AGREEMENT.

(g) Third Party Indemnification. If any Party has the rights to indemnification
from a third party, the indemnifying party under this Agreement shall have the
right of subrogation with respect to any amounts received from such third-party
indemnification claim.

 

20. TERMINATION

(a) Termination for Default. A Party shall be in default under this Agreement or
any Terminal Service Order if:

(i) the Party breaches any provision of this Agreement, a Terminal Service Order
or any of the Related Agreements, which breach has a material adverse effect on
the other Party, and such breach is not excused by Force Majeure or cured within
fifteen (15) Business Days after notice thereof (which notice shall describe
such breach in reasonable detail) is received by such Party (unless such failure
is not commercially reasonably capable of being cured in such fifteen
(15) Business Day period in which case such Party shall have commenced remedial
action to cure such breach and shall continue to diligently and timely pursue
the completion of such remedial action after such notice); or

 

15



--------------------------------------------------------------------------------

(ii) the Party (A) files a petition or otherwise commences, authorizes or
acquiesces in the commencement of a proceeding or cause of action under any
bankruptcy, insolvency, reorganization or similar Applicable Law, or has any
such petition filed or commenced against it, (B) makes an assignment or any
general arrangement for the benefit of creditors, (C) otherwise becomes bankrupt
or insolvent (however evidenced) or (D) has a liquidator, administrator,
receiver, trustee, conservator or similar official appointed with respect to it
or any substantial portion of its property or assets.

If either Party is in default as described above, then (i) if Customer is in
default, TLO may or (ii) if TLO is in default, Customer may: (A) terminate this
Agreement and all applicable Terminal Service Orders upon notice to the
defaulting Party; (B) withhold any payments due to the defaulting Party under
this Agreement and the Terminal Service Orders; and/or (C) pursue any other
remedy at law or in equity.

(b) Obligation to Cure. If a Party breaches any provision of this Agreement or a
Terminal Service Order, which breach does not have a material adverse effect on
the other Party, the breaching Party shall still have the obligation to cure
such breach.

(c) Obligations at Termination. Unless otherwise mutually agreed by the Parties,
within thirty (30) days of the termination or expiration of this Agreement,
(i) Customer shall promptly remove all of its removable Products from Storage
Facility II and (ii) TLO shall remove the remaining Tank Heels and tank bottoms
and deliver them to Customer or Customer’s designee. In the event all of the
Product is not removed within such thirty (30) day period, Customer shall be
assessed a holdover storage fee, calculated on the same basis as the Storage
Services Fee, to all Products held in storage more than thirty (30) days beyond
the termination or expiration of this Agreement until such time Customer’s
entire Product is removed from the Tanks and Storage Facility II; provided,
however, that Customer shall not be assessed any storage fees associated with
the removal of Product to the extent that Customer’s ability to remove such
Product is delayed or hindered by TLO, its agents, or contractors for any
reason.

 

21. RIGHT TO ENTER INTO A NEW STORAGE AGREEMENT

(a) Right to Enter New Agreement. Within two (2) years of termination of this
Agreement for reasons other than (x) a default by Customer and (y) any other
termination of this Agreement initiated by TLO pursuant to Section 20, Customer
shall have the right to require TLO to enter into a new storage services
agreement (with ancillary Terminal Service Orders, as appropriate) with Customer
that (i) is consistent with the terms set forth in this Agreement and Terminal
Service Orders in effect at the time of such termination, (ii) relates to
Storage Facility II and the Tanks, and (iii) has commercial terms that are, in
the aggregate, equal to or more favorable to TLO than fair market value terms as
would be agreed by similarly-situated parties negotiating at arm’s length;
provided, however, TLO shall not be required to enter into any such new storage
services agreement with a term that extends beyond November 7, 2037.

(b) New Agreement; Right of First Refusal. In the event that TLO proposes to
enter into a storage services agreement with a third party within two (2) years
after the termination of this Agreement for reasons other than (x) by default by
Customer and (y) any other termination of this Agreement initiated by Customer
pursuant to Section 20, TLO shall give Customer ninety (90) days’ prior written
notice of any proposed new storage services agreement with a third party,
including (i) details of all of the material terms and conditions thereof and
(ii) a thirty (30)-day period (beginning upon Customer’s receipt of such written
notice) (the “First Offer Period”) in which Customer may make a good faith offer
to enter into a new storage services agreement with TLO (the “Right of First
Refusal”). If Customer makes an offer on terms no less favorable to TLO than the
third-party offer with respect to such storage services agreement during the
First Offer Period, then TLO shall be obligated to enter into a storage services
agreement with Customer on the terms set forth in Customer’s offer to TLO. If
Customer does not exercise its Right of First Refusal in the manner set forth
above, TLO may, for the next ninety (90) days, proceed with the negotiation of
the third-party storage services agreement. If no third party agreement is
consummated during such ninety-day period, the terms and conditions of this
Section 21(b) shall again become effective.

 

16



--------------------------------------------------------------------------------

22. FORCE MAJEURE

(a) Force Majeure Notice. As soon as possible upon the occurrence of a Force
Majeure, TLO shall provide Customer with written notice of the occurrence of
such Force Majeure (a “Force Majeure Notice”). TLO shall identify in such Force
Majeure Notice the approximate length of time that TLO reasonably believes in
good faith such Force Majeure shall continue (the “Force Majeure Period”). For
the duration of the Force Majeure Period, the Storage Services Fee shall be
reduced by an amount equal to the Shell Capacity for each affected Tank,
provided that if Customer is able to continue to store Product in a Tank during
the Force Majeure Period, but at a reduced Operating Capacity, the Storage
Services Fee shall be reduced in proportion to the amount the effective
Operating Capacity is reduced. If TLO advises in any Force Majeure Notice that
it reasonably believes in good faith that the Force Majeure Period shall
continue for more than twelve (12) consecutive Months, then, subject to
Section 6 above, at any time after TLO delivers such Force Majeure Notice,
either Party may terminate that portion of this Agreement or any Terminal
Service Order solely with respect to the affected Tank(s) at Storage Facility
II, but only upon delivery to the other Party of a notice (a “Termination
Notice”) at least twelve (12) Months prior to the expiration of the Force
Majeure Period; provided, however; that such Termination Notice shall be deemed
cancelled and of no effect if the Force Majeure Period ends prior to the
expiration of such twelve-Month period. For the avoidance of doubt, neither
Party may exercise its right under this Section 22(a) to terminate this
Agreement or any Terminal Service Order as a result of a Force Majeure with
respect to any machinery, storage, tanks, lines of pipe or other equipment that
has been unaffected by, or has been restored to working order since, the
applicable Force Majeure, including pursuant to a Restoration under Section 6.

(b) Termination Notice. Notwithstanding the foregoing, if Customer delivers a
Termination Notice to TLO (the “Customer Termination Notice”) and, within thirty
(30) days after receiving such Customer Termination Notice, TLO notifies
Customer that TLO reasonably believes in good faith that it shall be capable of
fully performing its obligations under this Agreement or any Terminal Service
Order within a reasonable period of time and Customer mutually agrees, which
agreement shall not be unreasonably withheld, then the Customer Termination
Notice shall be deemed revoked and the applicable portion of this Agreement or
any Terminal Service Order shall continue in full force and effect as if such
Customer Termination Notice had never been given.

 

23. SUSPENSION OF REFINERY OPERATIONS

This Agreement shall continue in full force and effect regardless of whether
Customer decides to permanently or temporarily suspend refining operations at
the Refinery. Customer is not permitted to suspend or reduce its obligations
under this Agreement or any Terminal Service Order in connection with a shutdown
of the Refinery for scheduled turnarounds or other regular servicing or
maintenance. If refining operations at the Refinery are suspended for any reason
(including Refinery turnarounds and other scheduled maintenance), then Customer
shall remain liable for Storage Services Fees under this Agreement and any
Terminal Service Order for the duration of the suspension. Customer shall
provide at least thirty (30) days’ prior written notice of any suspension of
operations at the Refinery due to a planned turnaround or scheduled maintenance.

 

17



--------------------------------------------------------------------------------

24. ASSIGNMENT; SUBCONTRACT; PARTNERSHIP CHANGE OF CONTROL

(a) Assignment to TLO. As of the Commencement Date, the General Partner shall
assign all of its rights and obligations under this Agreement to the
Partnership. The Partnership shall immediately assign its rights and obligations
hereunder to TLO. Upon such assignment to TLO, TLO shall have all of the
respective rights and obligations set forth herein during the Term of this
Agreement.

(b) Customer Assignment to Third Party. Customer shall not assign any of its
rights or obligations under this Agreement without TLO’s prior written consent,
which consent shall not be unreasonably withheld, conditioned or delayed;
provided, however, that Customer may assign this Agreement without TLO’s consent
in connection with a sale by Customer of the Refinery so long as the transferee:
(i) agrees to assume all of Customer’s obligations under this Agreement and
(ii) is financially and operationally capable of fulfilling the terms of this
Agreement, which determination shall be made by Customer in its reasonable
judgment.

(c) Subcontract. Should Customer desire to subcontract to a third party
(“Subcontractor Customer”) any dedicated storage subject to a Terminal Service
Order, Customer must notify TLO in writing prior to the proposed start of the
subcontract. TLO has the right to approve any Subcontractor Customer, which
approval shall not be unreasonably withheld, conditioned or delayed. Unless
otherwise agreed in writing between Customer and TLO, and between Subcontractor
Customer and TLO, Customer will continue to be liable for all terms and
conditions of this Agreement related to any subcontracted Tank, including, but
not limited to, remittance of any fees set forth in a Terminal Service Order
applicable to the subcontracted Tank. Customer shall be responsible for
collection of any fees due to Customer from the Subcontractor Customer. Customer
and TLO may mutually agree that operational notices concerning scheduling and
similar matters can be directly provided between TLO and any Subcontractor
Customer.

(d) TLO Assignment. TLO shall not assign any of its rights or obligations under
this Agreement without Customer’s prior written consent; provided, however, TLO
shall be permitted to make a collateral assignment of this Agreement solely to
secure working capital financing for TLO.

(e) Notification of Assignment. Any assignment that is not undertaken in
accordance with the provisions set forth above shall be null and void ab initio.
A Party making any assignment shall promptly notify the other Party of such
assignment, regardless of whether consent is required. This Agreement shall be
binding upon and inure to the benefit of the Parties hereto and their respective
successors and permitted assigns.

(f) Partnership Change of Control. Customer’s obligations hereunder shall not
terminate in connection with a Partnership Change of Control. TLO shall provide
Customer with notice of any Partnership Change of Control at least sixty
(60) days prior to the effective date thereof.

 

25. ACCOUNTING PROVISIONS AND DOCUMENTATION; AUDIT

(a) Storage Services Fee Documentation. Within ten (10) Business Days following
the end of each Month, TLO shall furnish Customer with a statement showing, by
Tank, a calculation of all of Customer’s Monthly Storage Services Fee. TLO shall
furnish all appropriate documentation to support the calculation of all fees,
and, to the extent reasonably available, to document movement of Products
through Storage Facility II.

(b) Access. Each Party and its duly authorized agents and/or representatives
shall have reasonable access to the accounting records and other documents
maintained by the other Party which relate to this Agreement, and shall have the
right to audit such records at any reasonable time or times during the Term and
for a period of up to three (3) years after termination of this Agreement.
Claims as to shortage in quantity or defects in quality shall be made by written
notice within ninety (90) days after the delivery in question or shall be deemed
to have been waived.

 

18



--------------------------------------------------------------------------------

26. INSURANCE

(a) Coverage. At all times during the Term and for a period of two (2) years
after termination of this Agreement for any coverage maintained on a
“claims-made” or “occurrence” basis, Customer shall maintain at its expense the
below listed insurance in the amounts specified below, or self-insurance in such
amounts as may be agreed pursuant to a Terminal Service Order. Such insurance
shall provide coverage to TLO and such policies, other than Worker’s
Compensation Insurance, shall include TLO as an Additional Insured. Each policy
shall provide that it is primary to and not contributory with any other
insurance, including any self-insured retention, maintained by TLO (which shall
be excess) and each policy shall provide the full coverage required by this
Agreement and any Terminal Service Order. All such insurance shall be written
with carriers and underwriters acceptable to TLO, and eligible to do business in
the state where Storage Facility II is located and having and maintaining an
A.M. Best financial strength rating of no less than “A-” and financial size
rating no less than “VII”; provided that Customer may procure worker’s
compensation insurance from the state where Storage Facility II is located. All
limits listed below are required MINIMUM LIMITS:

(i) Workers Compensation and Occupational Disease Insurance which fully complies
with Applicable Law of the state where Storage Facility II is located, in limits
not less than statutory requirements;

(ii) Employers Liability Insurance with a minimum limit of $1,000,000 for each
accident, covering injury or death to any employee which may be outside the
scope of the worker’s compensation statute of the jurisdiction in which the
worker’s service is performed, and in the aggregate as respects occupational
disease;

(iii) Commercial General Liability Insurance, with minimum limits of $1,000,000
combined single limit per occurrence for bodily injury and property damage
liability, or such higher limits as may be required by TLO or by Applicable Law
from time to time. This policy shall include Broad Form Contractual Liability
insurance coverage which shall specifically apply to the obligations assumed in
this Agreement and any Terminal Service Order by Customer;

(iv) Automobile Liability Insurance covering all owned, non-owned and hired
vehicles, with minimum limits of $1,000,000 combined single limit per occurrence
for bodily injury and property damage liability, or such higher limit(s) as may
be required by Customer or by Applicable Law from time to time. Limits of
liability for this insurance must be not less than $1,000,000 per occurrence;

(v) Excess (Umbrella) Liability Insurance with limits not less than $4,000,000
per occurrence. Additional excess limits may be utilized to supplement
inadequate limits in the primary policies required in items (ii), (iii), and
(iv) above;

(vi) Pollution Legal Liability with limits not less than $25,000,000 per loss
with an annual aggregate of $25,000,000. Coverage shall apply to bodily injury
and property damage including loss of use of damaged property and property that
has not been physically injured; cleanup costs, defense, including costs and
expenses incurred in the investigation, defense or settlement of claim; and

(vii) Cargo/Inventory Insurance, with a limit of no less than $1,000,000, which
property insurance shall be first-party property insurance to adequately cover
all Products owned by Customer located at Storage Facility II.

 

19



--------------------------------------------------------------------------------

(b) Waiver of Subrogation. All such policies must be endorsed with a Waiver of
Subrogation endorsement, effectively waiving rights of recovery under
subrogation or otherwise, against TLO, and shall contain where applicable, a
severability of interest clause and a standard cross liability clause.

(c) Insurance Certificates. Upon execution of this Agreement and prior to the
operation of any equipment by Customer, Customer will furnish to TLO, and at
least annually thereafter (or at any other times upon request by TLO) during the
Term (and for any coverage maintained on a “claims-made” basis, for two
(2) years after the termination of this Agreement or any applicable Terminal
Service Order), insurance certificates and/or certified copies of the original
policies to evidence the insurance required herein. Such certificates shall be
in the form of the “Accord” Certificate of Insurance, and reflect that they are
for the benefit of TLO and shall provide that there will be no material change
in or cancellation of the policies unless TLO is given at least thirty (30) days
prior written notice. Certificates providing evidence of renewal of coverage
shall be furnished to TLO prior to policy expiration.

(d) Self-Insurance. Customer shall be solely responsible for any deductibles or
self-insured retention.

 

27. NOTICE

All notices or requests or consents provided for by, or permitted to be given
pursuant to, this Agreement must be in writing and must be given by depositing
same in the United States mail, addressed to the Person to be notified,
postpaid, and registered or certified with return receipt requested or by
delivering such notice in person or by facsimile to such Party. Notice given by
personal delivery or mail shall be effective upon actual receipt. Notice given
by facsimile shall be effective upon actual receipt if received during the
recipient’s normal business hours or at the beginning of the recipient’s next
business day after receipt if not received during the recipient’s normal
business hours. All notices to be sent to a Party pursuant to this Agreement
shall be sent to or made at the address set forth below or at such other address
as such Party may stipulate to the other Parties in the manner provided in this
Section 27.

If to Customer, to:

Tesoro Refining & Marketing Company LLC

19100 Ridgewood Parkway

San Antonio, Texas 78259

Attention: General Counsel

If to TLO, to:

Tesoro Logistics Operations LLC

19100 Ridgewood Parkway

San Antonio, Texas 78259

For legal notices:

Attention: General Counsel

For all other notices and communications:

Attention: Don J. Sorensen, Senior Vice President, Logistics

phone: (210) 626-6195

email: Don.J.Sorensen@andeavor.com

or to such other address or to such other Person as either Party will have last
designated by notice to the other Party.

 

20



--------------------------------------------------------------------------------

28. CONFIDENTIAL INFORMATION

(a) Obligations. Each Party shall use reasonable efforts to retain the other
Parties’ Confidential Information in confidence and not disclose the same to any
third party nor use the same, except as authorized by the disclosing Party in
writing or as expressly permitted in this Section 28. Each Party further agrees
to take the same care with the other Party’s Confidential Information as it does
with its own, but in no event less than a reasonable degree of care. Excepted
from these obligations of confidence and non-use is that information which:

(i) is available, or become available, to the general public without fault of
the receiving Party;

(ii) was in the possession of the receiving Party on a non-confidential basis
prior to receipt of the same from the disclosing Party (it being understood, for
the avoidance of doubt, that this exception shall not apply to information of
TLO that was in the possession of Customer or any of its affiliates as a result
of their ownership or operation of Storage Facility II prior to the Commencement
Date);

(iii) is obtained by the receiving Party without an obligation of confidence
from a third party who is rightfully in possession of such information and, to
the receiving Party’s knowledge, is under no obligation of confidentiality to
the disclosing Party; or

(iv) is independently developed by the receiving Party without reference to or
use of the disclosing Party’s Confidential Information.

For the purpose of this Section 28, a specific item of Confidential Information
shall not be deemed to be within the foregoing exceptions merely because it is
embraced by, or underlies, more general information in the public domain or in
the possession of the receiving Party.

(b) Required Disclosure. Notwithstanding Section 28(a) above, if the receiving
Party becomes legally compelled to disclose the Confidential Information by a
court, Governmental Authority or Applicable Law, or is required to disclose by
the listing standards of any applicable securities exchange of the disclosing
Party’s Confidential Information, the receiving Party shall promptly advise the
disclosing Party of such requirement to disclose Confidential Information as
soon as the receiving Party becomes aware that such a requirement to disclose
might become effective, in order that, where possible, the disclosing Party may
seek a protective order or such other remedy as the disclosing Party may
consider appropriate in the circumstances. The receiving Party shall disclose
only that portion of the disclosing Party’s Confidential Information that it is
required to disclose and shall cooperate with the disclosing Party in allowing
the disclosing Party to obtain such protective order or other relief.

(c) Return of Information. Upon written request by the disclosing Party, all of
the disclosing Party’s Confidential Information in whatever form shall be
returned to the disclosing Party or destroyed with destruction certified by the
receiving Party upon termination of this Agreement, without the receiving Party
retaining copies thereof except that one copy of all such Confidential
Information may be retained by a Party’s legal department solely to the extent
that such Party is required to keep a copy of such Confidential Information
pursuant to Applicable Law, and the receiving Party shall be entitled to retain
any Confidential Information in the electronic form or stored on automatic
computer back-up archiving systems during the period such backup or archived
materials are retained under such Party’s customary procedures and policies;
provided, however, that any Confidential Information retained by the receiving
Party shall be maintained subject to confidentiality pursuant to the terms of
this Section 28, and such archived or back-up Confidential Information shall not
be accessed except as required by Applicable Law.

 

21



--------------------------------------------------------------------------------

(d) Receiving Party Personnel. The receiving Party will limit access to the
Confidential Information of the disclosing Party to those of its employees,
attorneys and contractors that have a need to know such information in order for
the receiving Party to exercise or perform its rights and obligations under this
Agreement or any Terminal Service Order (the “Receiving Party Personnel”). The
Receiving Party Personnel who have access to any Confidential Information of the
disclosing Party will be made aware of the confidentiality provision of this
Agreement, and will be required to abide by the terms thereof. Any third party
contractors that are given access to Confidential Information of a disclosing
Party pursuant to the terms hereof shall be required to sign a written agreement
pursuant to which such Receiving Party Personnel agree to be bound by the
provisions of this Agreement, which written agreement will expressly state that
it is enforceable against such Receiving Party Personnel by the disclosing
Party.

(e) Survival. The obligation of confidentiality under this Section 28 shall
survive the termination of this Agreement for a period of two (2) years.

 

29. MISCELLANEOUS

(a) Modification; Waiver. This Agreement or any Terminal Service Order may be
amended or modified only by a written instrument executed by the Parties. Any of
the terms and conditions of this Agreement or any Terminal Service Order may be
waived in writing at any time by the Party entitled to the benefits thereof. No
waiver of any of the terms and conditions of this Agreement or any Terminal
Service Order, or any breach thereof, will be effective unless in writing signed
by a duly authorized individual on behalf of the Party against which the waiver
is sought to be enforced. No waiver of any term or condition or of any breach of
this Agreement or any Terminal Service Order will be deemed or will constitute a
waiver of any other term or condition or of any later breach (whether or not
similar), nor will such waiver constitute a continuing waiver unless otherwise
expressly provided.

(b) Integration. This Agreement, together with the Schedules and Terminal
Service Orders and the other agreements executed on the date hereof in
connection with the transactions contemplated by the Contribution Agreement,
constitutes the entire agreement among the Parties pertaining to the subject
matter hereof and supersedes all prior agreements and understandings of the
Parties in connection therewith. In the event of a conflict of provisions of
this Agreement and the Omnibus Agreement, the provisions of the Omnibus
Agreement shall prevail with respect to issues related to the contribution of
the assets described therein, but not with respect to the ordinary operations of
such assets as set forth in this Agreement.

(c) Construction and Interpretation. In interpreting this Agreement, unless the
context expressly requires otherwise, all of the following apply to the
interpretation of this Agreement:

(i) Preparation of this Agreement has been a joint effort of the Parties and the
resulting Agreement shall not be interpreted against one of the Parties as the
drafting Party.

(ii) Plural and singular words each include the other.

(iii) Masculine, feminine and neutral genders each include the others.

(iv) The word “or” is not exclusive and includes “and/or.”

(v) The words “includes” and “including” are not limiting.

(vi) References to the Parties include their respective successors and permitted
assignees.

 

22



--------------------------------------------------------------------------------

(vii) The headings in this Agreement are included for convenience and do not
affect the construction or interpretation of any provision of, or the rights or
obligations of a Party under, this Agreement.

(d) Governing Law; Jurisdiction. This Agreement and any Terminal Service Order
shall be governed by the laws of the State of Texas without giving effect to its
conflict of laws principles. Each Party hereby irrevocably submits to the
exclusive jurisdiction of any federal court of competent jurisdiction situated
in the United States District Court for the Western District of Texas, San
Antonio Division, or if such federal court declines to exercise or does not have
jurisdiction, in the district court of Bexar County, Texas. The Parties
expressly and irrevocably submit to the jurisdiction of said Courts and
irrevocably waive any objection which they may now or hereafter have to the
laying of venue of any action, suit or proceeding arising out of or relating to
this Agreement or any Terminal Service Order brought in such Courts, irrevocably
waive any claim that any such action, suit or proceeding brought in any such
Court has been brought in an inconvenient forum and further irrevocably waive
the right to object, with respect to such claim, action, suit or proceeding
brought in any such Court, that such Court does not have jurisdiction over such
Party. The Parties hereby irrevocably consent to the service of process by
registered mail, postage prepaid, or by personal service within or without the
State of Texas. Nothing contained herein shall affect the right to serve process
in any manner permitted by law.

(e) Counterparts. This Agreement and any Terminal Service Order may be executed
in one or more counterparts (including by facsimile or portable document format
(pdf)) for the convenience of the Parties hereto, each of which counterparts
will be deemed an original, but all of which counterparts together will
constitute one and the same agreement.

(f) Severability. Whenever possible, each provision of this Agreement and any
Terminal Service Order will be interpreted in such manner as to be valid and
effective under applicable law, but if any provision of this Agreement or any
Terminal Service Order or the application of any such provision to any Person or
circumstance will be held invalid, illegal or unenforceable in any respect by a
court of competent jurisdiction, such invalidity, illegality or unenforceability
will not affect any other provision hereof, and the Parties will negotiate in
good faith with a view to substitute for such provision a suitable and equitable
solution in order to carry out, so far as may be valid and enforceable, the
intent and purpose of such invalid, illegal or unenforceable provision.

(g) No Third-Party Beneficiaries. Except as specifically provided herein,
including as set forth in Section 19, it is expressly understood that the
provisions of this Agreement and any Terminal Service Order do not impart
enforceable rights in anyone who is not a Party or successor or permitted
assignee of a Party.

(h) WAIVER OF JURY TRIAL. EACH PARTY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
PROCEEDINGS RELATING TO THIS AGREEMENT OR ANY PERFORMANCE OR FAILURE TO PERFORM
OF ANY OBLIGATION HEREUNDER.

(i) Schedules and Terminal Service Orders(s). Each of the Schedules and Terminal
Service Order(s) attached hereto and referred to herein is hereby incorporated
in and made a part of this Agreement as if set forth in full herein.

[Signature Page Follows]

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement as of
the Commencement Date.

 

TESORO LOGISTICS OPERATIONS LLC    

TESORO REFINING & MARKETING COMPANY

LLC

By:   /S/ STEVEN M. STERIN     By:   /S/ GREGORY J. GOFF  

Steven M. Sterin

President and Chief Financial Officer

     

Gregory J. Goff

President

 

Solely in respect of Section 24(a) only:

 

ANDEAVOR LOGISTICS LP By:   TESORO LOGISTICS GP, LLC,   its general partner

 

By:   /S/ STEVEN M. STERIN   Steven M. Sterin   President and Chief Financial
Officer

 

Solely in respect of Section 24(a) only:

 

TESORO LOGISTICS GP, LLC By:   /S/ STEVEN M. STERIN   Steven M. Sterin  
President and Chief Financial Officer

Signature Page to Storage Services Agreement – Anacortes II



--------------------------------------------------------------------------------

SCHEDULE A

Storage Facility

Sixty-six (66) crude and black-oil, petroleum product, and chemicals storage
tanks with a total shell capacity of approximately 3.9 million Barrels, a
gasoline blending unit, a transfer pump house, and pipelines and other
appurtenances that allow the transport of crude oil and petroleum products to
and from the nearby dock and to and from other facilities located at the
Refinery.

Schedule A

Storage Services Agreement – Anacortes II



--------------------------------------------------------------------------------

SCHEDULE B

TANKS

 

TANK NUMBER

   SHELL CAPACITY (in Barrels) 1    150,000 2    150,000 3    150,000 4   
150,000 5    150,000 6    150,000 7    150,000 8    80,000 9    80,000 10   
55,000 11    80,000 12    80,000 13    80,000 14    80,000 15    55,000 16   
55,000 17    55,000 18    55,000 19    30,000 20    30,000 21    30,000 22   
30,000 23    30,000 24    80,000 25    30,000 26    80,000 27    30,000 28   
30,000 29    80,000 30    30,000 31    30,000 32    80,000 33    30,000 34   
80,000 (OOS) 35    80,000 36    80,000 37    12,000 38    12,000

Schedule B

Storage Services Agreement – Anacortes II



--------------------------------------------------------------------------------

TANK NUMBER

   SHELL CAPACITY (in Barrels) 45    0.3 46    0.3 (OOS) 47    0.3 (OOS) 48   
0.4 (OOS) 53    1,000 54    1,000 55    1,000 (OOS) 56    0.5 60    150,000 62
   NA (OOS) 88    10,000 (OOS) 89    10,000 (OOS) 90    10,000 (OOS) 91   
30,000 92    150,000 95    NA (OOS) 98    NA (OOS) 99    NA (OOS) 109    0.6 110
   NA (OOS) 113    30,000 114    114,000 115    0.6 134    100,000 138    NA 142
   150,000 147    NA (OOS) 148    150,000 156    NA 157    NA 158    NA 159   
NA (OOS) 160    2,000 171    130,000 180    NA 202    187,000 203    193,000 221
   NA 222    NA 223    NA 224    NA

Schedule B

Storage Services Agreement – Anacortes II



--------------------------------------------------------------------------------

TANK NUMBER

   SHELL CAPACITY (in Barrels) 225    NA 226    NA 227    NA 228    NA 229    NA
230    30,000 231    101,000 232    NA (OOS) 247    18,000 248    18,000 249   
NA (OOS) 241 A    NA 241 B    NA 255    NA 280    NA 801    0.9 802    0.9 803
   0.9 804    0.9 866    0.7 867    0.7 877    NA

Schedule B

Storage Services Agreement – Anacortes II



--------------------------------------------------------------------------------

EXHIBIT 1

FORM OF TERMINAL SERVICE ORDER

(ANACORTES [    ]-                  , 20    )

This Terminal Service Order is entered as of                          , 20    ,
by and between Tesoro Refining & Marketing Company LLC, a Delaware limited
liability company, and Tesoro Logistics Operations LLC, a Delaware limited
liability company, pursuant to and in accordance with the terms of the Storage
Services Agreement – Anacortes II dated as of November 8, 2017, by and among
such parties, and Tesoro Logistics GP, LLC, a Delaware limited liability
company, and Andeavor Logistics LP, a Delaware limited partnership (the
“Agreement”).

Capitalized terms not otherwise defined herein shall have the meaning set forth
in the Agreement.

Pursuant to Section 5 of the Agreement, the parties hereto agree to the
following provisions:

[Insert applicable provisions:

(i) the Shell Capacity of each Tank;

(ii) the Storage Services Fee pursuant to Section 4;

(iii) any reimbursement pursuant to Section 7(a);

(iv) any Surcharge pursuant to Section 7(b);

(v) any modification, cleaning, or conversion of a Tank as requested by Customer
pursuant to Section 8(a);

(vi) any reimbursement related to newly imposed taxes and regulations pursuant
to Section 9;

(vii) any steam services pursuant to Section 15(a);

(viii) any oily water removal pursuant to Section 15(b); and

(ix) any other services or use of facilities that may be agreed upon by the
Parties.]

Except as set forth in this Terminal Service Order, the other terms of the
Agreement shall continue in full force and effect and shall apply to the terms
of this Terminal Service Order.

Exhibit 1

Storage Services Agreement – Anacortes II



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Terminal Service
Order as of the date first written above.

TESORO REFINING & MARKETING COMPANY LLC

 

By:    

Name:   Title:   TESORO LOGISTICS OPERATIONS LLC

By:    

Name:   Title:  

Exhibit 1

Storage Services Agreement – Anacortes II